DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/04/2022, with respect to the rejection(s) of claim(s) 16 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in light of Wass et al. (US Patent No. 4,867,347) in view of Davidson et al. (US Patent No. 3,726,442) teaching the amended claim language.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., generally stating figs of 10a,10b are different from Applicant’s Figure 15 and 16) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Wass operates differently, and would operate different based on the materials used in Davidson, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that a person of ordinary skill would not implement radial ridges, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Wass already teaches the radial ridge (See Annotated Fig. 7 below) and Davidson is introduced to demonstrate that increasing thickness of material in sections where greater resilience is required is beneficial for increasing a biasing force such that the device may properly reset after each actuation. Further, that such varying of thickness is common practice in the art for doing so.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wass et al. (US Patent No. 4,867,347) as applied to claim 20 above, and further in view of Davidson et al. (US Patent No. 3,726,442).
Re: Claim 16, Wass discloses the claimed invention including a resilient diaphragm body for use as a spring in a dispensing pump, the body comprising:
an annular outer support wall (10) having one or more mounting portion (at 16, 17) along a lower edge thereof (Fig. 8);
a centralized hub (6);
a plurality of deformable wall panels (9) spaced apart around a top edge of the annular support wall, each deformable wall panel having an inclined facet (70) attached to the hub by a projecting cylindrical formation (71) that is rigid and angled to induce bending along a boundary of each inclined facet and the cylindrical formation associated therewith (Bending depicted in Fig. 10b);
wherein the plurality of deformable wall panels form a pyramidal shape around the centralized hub (Figs. 7-8 depict pyramidal shape);
wherein, upon release of an axial downward force applied to the centralized hub causing displacement of each deformable wall panel, each projecting cylindrical portion creates an upward restoring force urging the deformable wall panels back to an original position (Col. 7, lines 1-8, each portion provides an upward restoring force);
Wass discloses the claimed invention including each deformable wall panel is separated along a top facing of the body by a radial ridge (See Annotated Fig. 7 below) except for stating the ridge having a greater thickness than the inclined facets immediately adjacent the radial ridge. However, Davidson teaches a ridge (114) having a greater thickness than the inclined facets immediately adjacent the radial ridge (Fig. 9A depicts ridges with inclined facets therebetween). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include valve flap as taught by Davidson, since Davidson states in column 6, lines 10-14 that such a modification provides increased resilience in the diaphragm, thus permitting it to more readily spring back to its original as-molded position ensuring proper operation. 

    PNG
    media_image1.png
    232
    513
    media_image1.png
    Greyscale

Re: Claim 18, Wass discloses the claimed invention including the centralized hub includes at least one radial locking fin (40) (Col. 5, lines 58-66, locking fin).
Re: Claim 19, Wass discloses the claimed invention including five deformable wall panels are provided (Depicted in Fig. 7).
Re: Claim 20, Wass discloses the claimed invention including a portion of the annular outer support wall includes a gate opening (11) (Depicted in Fig. 2).
Re: Claim 21-22, Wass discloses the claimed invention including a valve (27) covers the gate opening (Fig. 2) except for the valve having a flap. However, Davidson discloses a portion of the annular outer support wall (84) includes a gate opening (90) covered by a valve flap (88) (Fig. 4), wherein the flap cantilevers away from the annular outer support wall (Depicted in Fig. 6, cantilevers away).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include valve flap as taught by Davidson, since such a modification is considered an art recognized alternative to using ball valves and a selection between various types of valve for use in closing an opening would be an obvious matter of design choice. Further, reducing the number of parts during assembling would reduce failure points and ease of manufacture.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754